                   IN THE UNITED STATES DISTRICT COURT

               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


    DOMINIQUE L. MIDDLETON,                             No. 4:19-CV-01337

                 Petitioner,                            (Judge Brann)

         v.

    DAVID J. EBBERT,

                 Respondent.

                               MEMORANDUM OPINION

                                       AUGUST 2, 2019

I.      BACKGROUND

        In 2014, Dominique L. Middleton pled guilty to attempting to interfere with

commerce by robbery (“Hobbs Act Robbery”), in violation of 18 U.S.C. § 1951(a)

(Count One), brandishing a firearm during and in relation to a crime of violence,1 in

violation of 18 U.S.C. § 924(c)(1)(A) (Count Two), and being a felon in possession

of a firearm, in violation of 18 U.S.C. § 922(g)(1) (Count Three).2 In 2015,

Middleton was sentenced to 130 months’ imprisonment, which consisted of 46




1
     The underlying predicate offense supporting this charge was the attempted commission of
     Hobbs Act Robbery alleged in Count One of the indictment. United States v. Middleton, 1:14-
     cr-00037-TRM-SKL-1 (E.D. Tenn., Doc. 1 at 2).
2
     Middleton, 1:14-cr-00037-TRM-SKL-1 (Docs. 1, 12, 15).
months’ imprisonment for Counts One and Three, and a consecutive 84-month

sentence for Count Two.3

       Middleton did not appeal his convictions or sentence, but instead filed a timely

28 U.S.C. § 2255 motion in which he asserted that, in light of Johnson v. United

States, 135 S. Ct. 2551 (2015), his § 924(c) conviction was void, as Hobbs Act

Robbery no longer constituted a crime of violence.4 The sentencing court concluded

that Middleton’s argument was foreclosed by binding precedent from the United

States Court of Appeals for the Sixth Circuit and denied the motion.5 In April 2019,

Middleton applied to file a second or successive § 2255 motion based on Sessions v.

Dimaya, 138 S. Ct. 1204 (2018); the Sixth Circuit dismissed that application for

failure to prosecute.6

       Middleton has now filed a 28 U.S.C. § 2241 petition with this Court in which

he argues that his § 924(c) conviction must be vacated because the United States

Supreme Court held in United States v. Davis, 139 S. Ct. 2319 (2019), that § 924(c)




3
    Middleton, 1:14-cr-00037-TRM-SKL-1 (Doc. 33).
4
    Middleton, 1:14-cr-00037-TRM-SKL-1 (Doc. 35).
5
    Middleton, 1:14-cr-00037-TRM-SKL-1 (Docs. 45, 46).
6
    In re Middleton, No. 19-5358 (6th Cir., Docs. 1, 5).


                                                2
is unconstitutionally vague.7 Middleton has also filed a motion for leave to proceed

in forma pauperis, which will be granted.8


II.      DISCUSSION

         Although federal law generally requires that, when evaluating a § 2241

petition, district courts “issue an order directing the respondent to show cause why

the writ should not be granted,” courts need not do so if “it appears from the

application that the applicant or person detained is not entitled thereto.”9 Thus, “a

district court is authorized to dismiss a [§ 2241] petition summarily when it plainly

appears from the face of the petition and any exhibits annexed to it that the petitioner

is not entitled to relief in the district court.”10

         Middleton challenges the validity of his criminal conviction, not its

execution.11        Although Middleton brings this challenge in a § 2241 petition,

“[m]otions pursuant to 28 U.S.C. § 2255 are the presumptive means by which federal

prisoners can challenge their convictions or sentences.”12 Thus, “a federal prisoner



7
      Doc. 1 at 2, 7.
8
      Doc. 2.
9
      28 U.S.C. § 2243.
10
      Lonchar v. Thomas, 517 U.S. 314, 320 (1996) (internal quotation marks omitted).
11
      “In order to challenge the execution of his sentence under § 2241, [Middleton] would need to
      allege that BOP’s conduct was somehow inconsistent with a command or recommendation in
      the sentencing judgment.” Cardona v. Bledsoe, 681 F.3d 533, 537 (3d Cir. 2012).
12
      Okereke v. United States, 307 F.3d 117, 120 (3d Cir. 2002).


                                                 3
may resort to § 2241 only if he can establish that ‘the remedy by motion [under

§ 2255] is inadequate or ineffective to test the legality of his detention.’”13

           As the United States Court of Appeals for the Third Circuit has explained,

“[a] § 2255 motion is inadequate or ineffective only where the petitioner

demonstrates that some limitation of scope or procedure would prevent a § 2255

proceeding from affording him a full hearing and adjudication of his wrongful

detention claim.”14 “It is the inefficacy of the remedy, not the personal inability to

use it, that is determinative.”15

           Accordingly,

           [The Third] Circuit permits access to § 2241 when two conditions are
           satisfied: First, a prisoner must assert a claim of actual innocence on the
           theory that he is being detained for conduct that has subsequently been
           rendered non-criminal by an intervening Supreme Court decision’ and
           our own precedent construing an intervening Supreme Court
           decision—in other words, when there is a change in statutory caselaw
           that applies retroactively in cases on collateral review. And second, the
           prisoner must be otherwise barred from challenging the legality of the
           conviction under § 2255. Stated differently, the prisoner has had no
           earlier opportunity to challenge his conviction for a crime that an
           intervening change in substantive law may negate. It matters not
           whether the prisoner’s claim was viable under circuit precedent as it
           existed at the time of his direct appeal and initial § 2255 motion. What
           matters is that the prisoner has had no earlier opportunity to test the



13
     Bruce v. Warden Lewisburg USP, 868 F.3d 170, 178 (3d Cir. 2017) (quoting 28 U.S.C.
     § 2255(e)).
14
     Cradle v. U.S. ex rel. Miner, 290 F.3d 536, 538 (3d Cir. 2002).
15
     Id.


                                                 4
        legality of his detention since the intervening Supreme Court decision
        issued.16

The Savings Clause of § 2255 is jurisdictional; if a petitioner improperly challenges

his federal conviction under § 2241 when the underlying claim does not fit within

the Savings Clause, the petition must be dismissed.17

        When evaluated under this standard, Middleton’s claim does not fit within the

Savings Clause, and this Court therefore lacks jurisdiction to consider his § 2241

petition. As the United States Court of Appeals for the Eleventh Circuit recently

concluded, the Supreme Court’s holding in Davis is a new rule of constitutional law

that was made retroactively applicable by the Supreme Court to cases on collateral

review.18 The Eleventh Circuit’s reasoning is compelling, and the Court adopts it

here. Thus, the holding in Davis fits within 28 U.S.C. § 2255(h)(2), and any claim

based on Davis may be raised in a second or successive § 2255 motion.19 Because

“§ 2255(h) . . . permit[s] a second bite at the habeas apple” for any Davis-based

claim, § 2255 is not “inadequate or ineffective to test the legality of” Middleton’s

detention, and he may not pursue his claim in a § 2241 petition.20                      Rather,



16
     Bruce, 868 F.3d at 180 (citations and internal quotation marks omitted).
17
     See id. at 183 (noting the jurisdictional nature of the Savings Clause inquiry).
18
     In re Hammoud, __ F.3d __, __, No. 19-12458-G, 2019 WL 3296800, at *2-4 (11th Cir. July
     23, 2019).
19
     In re Hammoud, 2019 WL 3296800 at *4.
20
     Bruce, 868 F.3d at 174.


                                                  5
Middleton’s proper remedy lies in filing a 28 U.S.C. § 2255(h) application with the

Sixth Circuit.


III.   CONCLUSION

       Middleton’s claim does not fit within 28 U.S.C. § 2255(e)’s Savings Clause,

and this Court therefore lacks jurisdiction over his petition. Middleton’s § 2241

petition must therefore be dismissed.

       An appropriate Order follows.



                                             BY THE COURT:



                                            s/ Matthew W. Brann
                                            Matthew W. Brann
                                            United States District Judge




                                        6
